 



Exhibit 10.3
[***] TEXT OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT

     
GLG GLOBAL INVESTMENT MANAGEMENT
  GLG PARTNERS, INC.
390 PARK AVENUE, 20TH FLOOR
NEW YORK, NEW YORK 10022
Telephone +1 (212) 224 7200
www.glgpartners.com

January 29, 2008
Alejandro San Miguel
159 Woodland Road
Madison, New Jersey 07940
Dear Alex:
Reference is made to your employment agreement with GLG Partners, Inc. (“GLG”),
dated November 2, 2007 (the “Employment Agreement”), and to your restricted
stock agreement award with GLG, dated November 5, 2007 (the “Stock Agreement”).
This letter is to notify you that, pursuant to Section 5.1 of the Employment
Agreement, the Compensation Committee of the Board of Directors of GLG has
established performance goals with respect to the vesting of the shares of
restricted stock awarded to you on November 2, 2007 (the “Grant Date”) under the
terms of Section 5.1 of the Employment Agreement, as set forth in the Stock
Agreement. The performance goals set forth on the attached Appendix A will be
deemed to be incorporated into and be made a part of the vesting terms of your
restricted stock under Section 2 of the Stock Agreement as if set forth therein.
This letter is governed by, and shall be interpreted in accordance with, the
laws of the State of New York without giving effect to its conflict of laws
principles. Please sign below to acknowledge your understanding and agreement
with these terms.

            Sincerely,

GLG Partners, Inc.
      By:   /s/ Simon White         Name:   Simon White        Title:   Chief
Financial Officer     

          Accepted and agreed to:
      /s/ Alejandro San Miguel       Alejandro San Miguel             

Date: January 29, 2008

 



--------------------------------------------------------------------------------



 



PERFORMANCE GOALS
For Restricted Stock Awards
Granted on November 2, 2007
Alejandro San Miguel
Years 2007-2013

                Award Vesting Date
      Performance Goal
     
First anniversary of the Grant Date (November 2, 2008)
    AUM as of October 31, 2008 is not less than [***]% of the AUM as of
October 31, 2007.
     
Second anniversary of the Grant Date (November 2, 2009)
    AUM as of October 31, 2009 is not less than [***]% of the AUM as of
October 31, 2008.
     
Third anniversary of the Grant Date (November 2, 2010)
    AUM as of October 31, 2010 is not less than [***]% of the AUM as of
October 31, 2009.
     
Fourth anniversary of the Grant Date (November 2, 2011)
    AUM as of October 31, 2011 is not less than [***]% of the AUM as of
October 31, 2010.
     
Fifth anniversary of the Grant Date (November 2, 2012)
    AUM as of October 31, 2012 is not less than [***]% of the AUM as of
October 31, 2011.
     
Sixth anniversary of the Grant Date (November 2, 2013)
    AUM as of October 31, 2013 is not less than [***]% of the AUM as of
October 31, 2012.
     

Operating Rules
          “AUM” means net assets under management of GLG Partners, Inc. and its
subsidiaries (“GLG”) determined in the same manner and using the same
methodology as net assets under management are reported by GLG to the public in
its periodic reports filed with the U.S. Securities Exchange Commission as of
the Grant Date, regardless of any subsequent modifications to the manner or
methodology of determining net assets under management. For each vesting date,
the Compensation Committee of the Board of Directors of GLG shall determine
whether or not the performance goal applicable to that vesting date has been
satisfied solely on the basis of the AUM measure set forth herein, which
determination will be made no later than the November 15th immediately following
the applicable vesting date.

 